351 F.2d 954
In the Matter of NEWKIRK MINING COMPANY, Bankrupt.Reading Anthracite Company, Appellant.
No. 15239.
United States Court of Appeals Third Circuit.
Argued Sept. 24, 1965.Decided Oct. 26, 1965.

Anthony J. Urban, Pottsville, Pa.  (John J. Curran, Pottsville, Pa., on the brief), for appellant.
Fred C. Pace, Mahanoy City, Pa.  (William D. Hutchinson, Pottsville, Pa., trustee, counsel, on the brief), for appellee.
Before McLAUGHLIN, HASTIE and FREEDMAN, Circuit Judges.


1
PER CURIAM,


2
We think that the district court was clearly right in sustaining the trustee's petition to sell the bankrupt lessee's coal material free and clear of any claims of the lessor.  The judgment of the district court will be affirmed on the opinion of Judge Grim therein.